Case: 18-20288       Document: 00515026402         Page: 1     Date Filed: 07/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                     No. 18-20288                             FILED
                                   Summary Calendar                        July 9, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
RONALD CHARLES WASHINGTON,

                                                  Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:18-CV-95


Before BARKSDALE, HAYNES and HO, Circuit Judges.
PER CURIAM: *
       Ronald Charles Washington, Texas prisoner # 1839046, appeals pro se
the district court’s order denying several motions filed in connection with a
case characterized by the court as a 28 U.S.C. § 2254 proceeding. The district
court’s order did not dispose of the case.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-20288    Document: 00515026402     Page: 2   Date Filed: 07/09/2019


                                 No. 18-20288

      Federal appellate courts may only exercise jurisdiction over appeals from
(1) final orders pursuant to 28 U.S.C. § 1291; (2) orders deemed final due to a
jurisprudential   exception,     such   as    the   collateral-order   doctrine;
(3) interlocutory orders specified in 28 U.S.C. § 1292(a); and (4) interlocutory
orders properly certified for appeal by the district court pursuant to Federal
Rule of Civil Procedure 54(b) or § 1292(b). Dardar v. Lafourche Realty Co., 849
F.2d 955, 957 (5th Cir. 1988).
      In this instance, the district court has not entered a final judgment, has
not made an interlocutory order specified in § 1292(a), and has not certified an
interlocutory order for appeal. See Martin v. Halliburton, 618 F.3d 476, 481
(5th Cir. 2010); § 1292(a), (b). Furthermore, the court’s stay order is not a
collaterally-appealable order. See Grace v. Vannoy, 826 F.3d 813, 815–21 (5th
Cir. 2016).
      To the extent Washington challenges the court’s order characterizing his
“Rule 60(b)” motion as a § 2254 application, the notice of appeal was filed more
than 30 days after the order. See Fed. R. App. Proc. 4(a)(1)(A) (30-day time
period to file notice of appeal in civil case).     Therefore, we do not have
jurisdiction to review a challenge to the order characterizing the motion as a
§ 2254 application, even if it were considered a final judgment. See Bowles v.
Russell, 551 U.S. 205, 214 (2007).
      DISMISSED.




                                        2